UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported)February 28, 2011 DARLING INTERNATIONAL INC. (Exact Name of Registrant as Specified in Charter) Delaware 001-13323 36-2495346 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 251 O’CONNOR RIDGE BLVD., SUITE 300, IRVING, TEXAS75038 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (972) 717-0300 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): / / Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) / / Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) / /Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) / /Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1 Item 2.02 Results of Operations and Financial Condition. OnMarch 2, 2011, Darling International Inc. issued a press release announcing financial results for the quarter endedJanuary 1, 2011. A copy of this press release is attached hereto as Exhibit 99.1. OnFebruary 28, 2011,Darling International Inc. issued a press release announcing its conference call and webcast for the Company's financial results for the quarter endedJanuary 1, 2011. A copy of this press release is attached hereto as Exhibit 99.2. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Press Release datedMarch 2, 2011 (furnished pursuant to Item 2.02). Press Release dated February 28, 2011 (furnished pursuant to Item 2.02). Page 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DARLING INTERNATIONAL INC. Date: March 3, 2011 By: /s/ John O. Muse John O. Muse Executive Vice President, Finance and Administration Page 3 EXHIBIT LIST Press Release dated March 2, 2011 (furnished pursuant to Item 2.02). Press Release datedFebruary 28, 2011 (furnished pursuant to Item 2.02). Page 4
